DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyman (US6,382,444).
Regarding claim 1, Nyman teaches container (container in Fig. 8) for providing visible evidence of having been opened after being sealed by a manufacturer of the container, the container comprising: a base (bottom of container, not shown) extending upward to a sidewall (wall below member 20) of the container; a shoulder (20) connected between the sidewall and a bell (12), a diameter of the bell decreasing as the bell extends upward to a neck (in the 
Regarding claim 2, the at least one tamper evidence bridge comprises a small tab of material that extends from a bottom-most edge of the tamper evidence closure to a tamper evidence ledge comprising the finish (Fig. 8 and 14).
Regarding claim 3, the at least one tamper evidence bridge is comprised of a material that is capable of visibly breaking when the tamper evidence closure is turned with respect to the finish (Fig. 8 and 14).
Regarding claim 4, the at least one tamper evidence bridge comprises one or more portions of the tamper evidence closure that are melted directly into a portion of the finish under the tamper evidence closure (Fig. 8 and 14).
Regarding claim 5, the at least one tamper evidence bridge comprises a tab extending from the tamper evidence closure to a notch disposed in the perimeter of a tamper evidence ledge comprising the finish, the tab being affixedly retained in the notch (Fig. 8 and 14).
Regarding claim 6, the tamper evidence closure includes a tamper evidence band that is fixedly coupled with the finish by way of the at least one 
Regarding claim 7, the tamper evidence closure is configured to directly contact the tamper evidence ledge when the tamper evidence closure is fully coupled with the finish (Fig. 8 and 14).
Regarding claim 8, the tamper evidence ledge is configured to include a diameter that aligns an exterior of the tamper evidence ledge with the exterior of the tamper evidence closure (Fig. 8 and 14).
Regarding claim 9, a bottom-most edge of the tamper evidence closure is affixed directly to the tamper evidence ledge, such that the tamper evidence closure breaks loose from the tamper evidence ledge upon being turned with respect to the tamper evidence ledge (Fig. 8 and 14).
Regarding claim 10, Nyman teaches a tamper evidence closure (Fig. 14) configured to engage with a finish so as to seal contents within an interior of a container, the tamper evidence closure comprising: interior threads (Fig. 15) configured to engage with threads of the finish; a plug seal (28A) configured to extend into an opening of the finish (where the plug seal is capable of such) whereby contents are sealed in the interior of the container; a tamper evidence portion (30A) disposed around the perimeter of a lower portion of the tamper evidence closure; and one or more cam locks (56) disposed in the tamper evidence portion and configured to be outwardly flared by the finish when the tamper evidence closure (22A) is turned with respect to the finish.

Regarding claim 12, one or more cam locks each comprises a recess disposed in an interior of the tamper evidence closure and configured to receive a cam disposed on the finish (Fig. 14).
Regarding claim 13, the recess is configured to interfere with the cam when the tamper evidence closure is turned with respect to the finish (Fig. 14).
Regarding claim 14, the cam is configured to permanently flare the one or more cam locks to provide a visual indication that the tamper evidence closure has been loosened after being installed by a manufacturer (Fig. 14).
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanan (US20170217646).
Regarding claim 1, Hanan teaches container (container in Fig. 1) for providing visible evidence of having been opened after being sealed by a manufacturer of the container, the container comprising: a base (bottom of container) extending upward to a sidewall (108) of the container; a shoulder (124) connected between the sidewall and a bell (128), a diameter of the bell decreasing as the bell extends upward to a neck (136) of the container (Fig. 1); a finish (140) connected to the neck and defining an opening to an interior of the container, the finish including a tamper evidence ledge (Fig. 2 at 170); a tamper evidence closure (164) configured to couple with the finish; and at least one tamper evidence bridge (Fig. 4B at 180) coupled with the tamper evidence 
Regarding claim 2, the at least one tamper evidence bridge comprises a small tab of material that extends from a bottom-most edge of the tamper evidence closure to a tamper evidence ledge comprising the finish (Fig. 3-4B).
Regarding claim 3, the at least one tamper evidence bridge is comprised of a material that is capable of visibly breaking when the tamper evidence closure is turned with respect to the finish (Fig. 3-4B).
Regarding claim 4, the at least one tamper evidence bridge comprises one or more portions of the tamper evidence closure that are melted directly into a portion of the finish under the tamper evidence closure (Fig. 3-4B).
Regarding claim 5, the at least one tamper evidence bridge comprises a tab extending from the tamper evidence closure to a notch disposed in the perimeter of a tamper evidence ledge comprising the finish, the tab being affixedly retained in the notch (Fig. 3-4B).
Regarding claim 6, the tamper evidence closure includes a tamper evidence band that is fixedly coupled with the finish by way of the at least one tamper evidence bridge, such that the at least one tamper evidence bridge keeps the tamper evidence band attached to the finish after the tamper evidence closure is removed from the finish (Fig. 3-4B).
Regarding claim 7, the tamper evidence closure is configured to directly contact the tamper evidence ledge when the tamper evidence closure is fully coupled with the finish (Fig. 3-4B).

Regarding claim 9, a bottom-most edge of the tamper evidence closure is affixed directly to the tamper evidence ledge, such that the tamper evidence closure breaks loose from the tamper evidence ledge upon being turned with respect to the tamper evidence ledge (Fig. 3-4B).
Regarding claim 10, Nyman teaches a tamper evidence closure (Fig. 7A) configured to engage with a finish (140) so as to seal contents within an interior of a container, the tamper evidence closure comprising: interior threads ( such as shown in Fig. 3 at 176) configured to engage with threads of the finish; a plug seal ( such as shown in Fig. 3 at 168) configured to extend into an opening of the finish whereby contents are sealed in the interior of the container; a tamper evidence portion (170) disposed around the perimeter of a lower portion of the tamper evidence closure; and one or more cam locks (208) disposed in the tamper evidence portion and configured to be outwardly flared by the finish when the tamper evidence closure (Fig. 7B) is turned with respect to the finish.
Regarding claim 11, the one or more cam locks are configured to remain flared to indicate that the tamper evidence closure has been loosened after being installed onto the container by a manufacturer (Fig. 7-7B).
Regarding claim 12, one or more cam locks each comprises a recess disposed in an interior of the tamper evidence closure and configured to receive a cam disposed on the finish (Fig. 7-7B).

Regarding claim 14, the cam is configured to permanently flare the one or more cam locks to provide a visual indication that the tamper evidence closure has been loosened after being installed by a manufacturer (Fig. 7-7B).
Claim(s) 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US7,942,287).
Regarding claim 15, King teaches a finish Fig. 2) configured to engage with a closure (Fig. 1) so as to seal contents within an interior of a container, the finish comprising: a cylindrical body (the finish is cylindrical) that begins at an opening to an interior of the container and extends to and includes a tamper evidence ledge (72); threads (16) configured to provide a means to fasten the closure to the container; and at least one cam (44) disposed between the tamper evidence ledge and a bottom-most of the threads.
Regarding claim 16, the at least one cam is configured to interfere with at least one cam lock disposed in a tamper evidence portion of the closure for the purpose of indicating whether or not the closure has been loosened after being installed by a manufacturer (Fig. 1).
Regarding claim 17, the at least one cam lock includes a ramped surface that comprises a decreasing thickness of the tamper evidence portion and terminates at a flat surface; and wherein the flat surface comprises a relatively thin portion of the tamper evidence portion that extends from the ramped surface to a blunt surface (Fig. 2).

Regarding claim 19, a recess is disposed in an interior of the closure and configured to receive the at least one cam upon the closure being installed onto the finish by a manufacturer (Fig. 1).
Regarding claim 20, the at least one cam is configured to interfere with a blunt surface comprising the recess during loosening of the closure with respect to the finish (Fig. 2).
Regarding claim 21, the at least one cam is configured to push outward and flare the blunt surface to provide a visual indication that the closure has been loosened after being installed by the manufacturer (Fig. 2).

    PNG
    media_image1.png
    962
    991
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736